Case: 17-40122      Document: 00514379778         Page: 1    Date Filed: 03/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 17-40122
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 9, 2018

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellee

v.

HECTOR FERNANDO RUIZ GARCIA,

              Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-90-2


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Hector Fernando Ruiz Garcia pleaded guilty to conspiracy to possess
marijuana with intent to distribute. Pursuant to his plea agreement, Ruiz
Garcia appeals the denial of his motion to suppress evidence from the traffic
stop that gave rise to the charges against him. The district court denied the
motion after determining that border patrol agents had reasonable suspicion
to perform the investigatory stop. We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40122    Document: 00514379778    Page: 2   Date Filed: 03/09/2018



                                No. 17-40122
                               BACKGROUND
      The relevant facts are not in dispute. Around 7:00 p.m. on January 7,
2016, Daniel Crum and Javier Guevara, two United States Customs and
Border Protection (“CBP”) Special Agents, were monitoring traffic on Mines
Road near the United States-Mexico border. Mines Road runs parallel to the
Rio Grande and is about one and a half miles away from the river. The road
intersects State Highway 255, which leads to a port of entry from Mexico to the
United States.   This part of Mines Road is a notorious smuggling route.
Smugglers bring narcotics across the river on rafts. Drivers can then pick up
the contraband and remove it to Laredo.         Both agents had substantial
experience in this area; Crum had eight years of experience, and Guevara had
almost ten. In the past year, Crum had been involved in approximately five
narcotics seizures in this area, and Guevara had apprehended multiple groups
of illegal aliens and multiple large loads of drugs. In recent weeks, they had
apprehended thirteen illegal aliens and more than 800 pounds of marijuana.
      On the evening of the traffic stop, Guevara saw a Chrysler sedan with
paper license tags driving along Mines Road towards State Highway 255.
Paper license tags are often used by drug-traffickers. A Ford Expedition was
following the sedan at a close distance. Guevara radioed Crum that there were
two vehicles driving in tandem with single drivers. This description drew
Crum’s attention because smugglers often have a smaller “scout” vehicle drive
in front of a larger “load” vehicle to watch for law enforcement. The vehicles
turned off Mines Road onto State Highway 255, drove toward the port of entry,
and dropped out of the agents’ view. Within a minute, the vehicles reappeared,
travelling back towards Laredo in the same tandem formation. There was only
one turnaround on State Highway 255 that the vehicles could have used within
that time frame, and CBP had recently seized 10 or 12 bundles of marijuana


                                      2
    Case: 17-40122      Document: 00514379778     Page: 3   Date Filed: 03/09/2018



                                  No. 17-40122
there. Crum testified that at this point he suspected the vehicles were engaged
in criminal activity.
      After the vehicles reappeared, Crum and Guevara began to follow them
and ran license checks on them. Guevara then pulled over the Chrysler, and
Crum pulled over the Excursion. Ruiz Garcia exited the Excursion and asked
what he had done wrong. He then fled on foot before being apprehended by
another officer. CBP officers searched the Excursion and discovered over 700
pounds of marijuana.
      When Ruiz Garcia moved to suppress the evidence from the traffic stop,
a magistrate judge held an evidentiary hearing and recommended denial of the
motion. The district court adopted the magistrate judge’s report and
recommendation and denied the motion to suppress.
                           STANDARD OF REVIEW
      In reviewing a district court’s denial of a motion to suppress, we review
legal issues, including whether there was reasonable suspicion, de novo.
United States v. Cervantes, 797 F.3d 326, 328 (5th Cir. 2015). The district
court’s factual findings are reviewed for clear error. Id. And we view the
evidence presented at the suppression hearing in the light most favorable to
the prevailing party, here, the Government. Id.
                                 DISCUSSION
      CBP agents on roving patrol “may detain vehicles for investigation if
they are aware of specific, articulable facts, together with rational inferences
from those facts, that reasonably warrant suspicion that the vehicle is involved
in illegal activities.” United States v. Garza, 727 F.3d 436, 440 (5th Cir. 2013).
In determining whether CBP had reasonable suspicion to stop a vehicle, this
court examines the totality of the circumstances, weighing factors including
(1) proximity to the border; (2) the characteristics of the area; (3) the road’s
usual traffic patterns; (4) the agents’ experience in detecting illegal activities;
                                        3
     Case: 17-40122       Document: 00514379778         Page: 4     Date Filed: 03/09/2018



                                       No. 17-40122
(5) the driver’s behavior; (6) the vehicle’s appearance; and (7) recent trafficking
of drugs or illegal aliens in the area. Cervantes, 797 F.3d at 329 (citing factors
from United States v. Brignoni-Ponce, 422 U.S. 873, 884-85, 95 S. Ct. 2574,
2582 (1975)). Viewing the facts in the light most favorable to the Government,
we conclude that the CBP agents had reasonable suspicion.
       All of the factors listed above support a finding of reasonable suspicion:
(1) the CBP agents encountered the vehicles less than one and a half miles
from the border; 1 (2) this portion of Mines Road is a notorious smuggling route;
(3) the two vehicles drove in tandem, using a “scout” car and “load” car
formation; (4) both agents had substantial experience dealing with narcotics
and alien smuggling in this area; (5) the vehicles made an abrupt,
simultaneous U-turn and headed back toward Laredo; (6) the Chrysler had
paper license tags; and (7) in the weeks before the stop, there had been
multiple seizures of contraband along that stretch of Mines Road, including
the seizure of 10 or 12 bundles of marijuana at the turnaround on State
Highway 255 closest to Mines Road—the same turnaround used by the two
vehicles.
       Ruiz Garcia argues that, taken in isolation, no individual factor is
sufficient to indicate illegal activity. But this “divide-and-conquer” approach
does not defeat the ultimate, totality-of-the-circumstances conclusion that the
agents’ suspicion was reasonable. See United States v. Arvizu, 534 U.S. 266,
274, 122 S. Ct. 744, 751 (2002); United States v. Neufeld-Neufeld, 338 F.3d 374,




       1A vehicle within fifty miles of the Mexican border is considered to be in proximity to
it. United States v. Jacquinot, 258 F.3d 423, 428 (5th Cir. 2001). It is true, as Ruiz Garcia
observes, that the CBP agents did not think that the vehicles’ journey originated across the
border. But the CBP agents did suspect that the vehicles had picked up narcotics or aliens
whose journey had originated across the border. See, e.g., United States v. Ramirez, 839 F.3d
437, 441 n.2 (5th Cir. 2016) (noting that “it is not necessary for agents to think that a
suspected vehicle has ever crossed the border”).
                                              4
    Case: 17-40122    Document: 00514379778      Page: 5   Date Filed: 03/09/2018



                                 No. 17-40122
379 (5th Cir. 2003) (“The Brignoni–Ponce factors must not be analyzed in
isolation from each other, but rather as a collective whole.”).
      Ruiz Garcia also challenges the district court’s determination by pointing
out that this case does not involve other factors that could arouse reasonable
suspicion, such as the number or appearance of the people inside the vehicles.
See Cervantes, 797 F.3d at 329 (listing the number and appearance of
passengers as a possibly significant factor). But “not every factor must weigh
in favor of reasonable suspicion for it to be present.” Id. And the conclusion
that reasonable suspicion exists “need not rule out the possibility of innocent
conduct.” Arvizu, 534 U.S. at 277, 122 S. Ct. at 753.
      In sum, the totality of the circumstances indicates that reasonable
suspicion existed to justify the investigatory stop of Ruiz Garcia’s vehicle. For
these reasons, the district court’s judgment is AFFIRMED.




                                        5